TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00858-CV


                                   M. Z. and R. B., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 428TH DISTRICT COURT OF HAYS COUNTY,
       NO. 13-1310, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellants M. Z. and R. B. filed their notices of appeal on December 20, 2013

and December 23, 2013, respectively. The appellate record was complete January 17, 2014,

making appellants’ briefs due February 6, 2014. On January 30, 2013, counsel for R. B. filed a

motion for extension of time to file appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

Erick A. Bovik and Robert Galvin to file appellants’ briefs no later than March 11, 2014. If the

briefs are not filed by that date, counsel may be required to show cause why they should not be

held in contempt of court.
              It is ordered on February 5, 2014.

Before Justices Puryear, Goodwin, and Field